 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, et al.,                 Case No. 1:17-cv-01757-NONE-SAB
11
                    Plaintiffs,                        ORDER REQUIRING DEFENDANTS
12                                                     DYNAMIC MEDICAL SYSTEMS, LLC,
            v.                                         JOERNS HEALTHCARE, LLC, PLUM
13                                                     HEALTHCARE GROUP, LLC, AND
     DYNAMIC MEDICAL SYSTEMS, LLC, et                  CAMBRIDGE HEALTHCARE SERVICES
14   al.,                                              TO FILE STATEMENT OF INTENT TO
                                                       FILE AN OPPOSITION OR STATEMENT
15                  Defendants.                        OF NON-OPPOSITION TO MOTION TO
                                                       AMEND BRIEFING SCHEDULE
16
                                                       (ECF No. 69)
17

18         Currently before the Court is a stipulated motion to further amend the briefing schedule

19 on Defendants’ motions to dismiss. (ECF No. 69.) On November 25, 2019, an order was filed
20 setting a briefing schedule for motions to dismiss to be filed in this matter. (ECF No. 45.) On

21 January 6, 2020, the Court granted a stipulated motion to amend the briefing schedule and set the

22 following dates: (1) Defendants to file any motion to dismiss on or before January 29, 2020; (2)

23 Plaintiffs’ response due on or before February 26, 2020; (3) Defendants’ reply due on or before

24 March 11, 2020; (4) hearing on motion continued to March 18, 2020, at 8:30 a.m. in Courtroom

25 4; and (5) a mandatory scheduling conference set for June 9, 2020, at 10:30 a.m. in Courtroom 9.

26 (ECF No. 53.)
27         On January 29, 2020, Defendants filed multiple motions to dismiss. (ECF Nos. 59, 60,

28 64, 67.) On February 26, 2020, certain parties filed a stipulated motion to further amend the


                                                   1
 1 briefing schedule on the motions to dismiss. (ECF No. 69.) The parties proffer that “[i]n light of

 2 the extensive issues raised by the four Motions to Dismiss that have been filed, and the Court’s

 3 order Unassigning District Judge, Relator Thomas Turner through his counsel respectfully

 4 requests that the Court extend Relator’s deadline to file oppositions to the Motions to Dismiss by

 5 three weeks.” (ECF No. 69 at 3.) The filing further states “Relator’s counsel has conferred with

 6 counsel for Defendants Mariner Health Care Management Company and Covenant Care

 7 California, LLC, counsel for Joerns and Dynamic Medical Systems, LLC, as well as counsel for

 8 Plum Healthcare Group, LLC and all agree that the proposed briefing schedule will afford the

 9 parties an opportunity to file briefs focused on material issues for the Court’s consideration.”

10 (Id.)

11             While the filing indicates that these Defendants agree the proposed schedule will confer

12 such “opportunity,” the filing is only signed by counsel for Defendants Mariner Health Care

13 Management Company and Covenant Care California, LLC. (ECF No. 69 at 4.) The stipulated

14 motion is not signed on behalf of Defendants Dynamic Medical Systems, LLC, Joerns

15 Healthcare, LLC, Plum Healthcare Group, LLC, nor Cambridge Healthcare Services. 1 These

16 Defendants who did not join the stipulated motion have all filed motions to dismiss. (ECF Nos.

17 60, 64, 67.)

18             Accordingly, IT IS HEREBY ORDERED that Defendants Dynamic Medical Systems,

19 LLC, Joerns Healthcare, LLC, Plum Healthcare Group, LLC, and Cambridge Healthcare
20 Services shall file a statement of intent to file an opposition or a statement of non-opposition to

21 this motion on or before February 28, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:          February 26, 2020
                                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
         While Invacare Corporation appears as a defendant on the docket, and a summons was issued, it does not appear a
28 summons was returned executed nor that they have appeared in the action. (ECF No. 19.)


                                                               2
